Citation Nr: 9932059	
Decision Date: 11/12/99    Archive Date: 11/19/99

DOCKET NO.  98-10 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant served on active duty from June 1971 to April 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 1998 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Boston, Massachusetts.                 

The Board notes that in a November 1997 rating action, the RO 
denied the appellant's claim of entitlement to an increased 
rating for hepatitis B.  There is no indication from the 
information of record that the appellant filed a Notice of 
Disagreement (NOD).  Accordingly, this issue is not before 
the Board for appellate consideration. 

The Board further notes that in an April 1998 correspondence 
from the appellant's representative, Veterans of Foreign Wars 
of the United States (VFW), to the RO, the VFW raised the 
issue for entitlement to a nervous condition, as secondary to 
the appellant's service-connected hepatitis B.  This issue 
has not been developed for appellate consideration and is 
referred to the RO for appropriate action.


FINDING OF FACT

There is no competent medical evidence of a nexus between the 
appellant's currently diagnosed hepatitis C and his period of 
active service.  


CONCLUSION OF LAW

The appellant's claim for service connection for hepatitis C 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991 & 
Supp. 1998).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The appellant's service medical records show that in March 
1972, the appellant was treated after complaining of general 
malaise and anorexia.  At that time, it was noted that the 
appellant had dark urine and he was slightly jaundiced.  
Tests were positive for bile.  The appellant was hospitalized 
for 12 days and upon his release, he was diagnosed with 
hepatitis.  The remaining records are negative for any 
complaints or findings of hepatitis.  The appellant's 
separation examination, dated in January 1973, shows that at 
that time, the appellant's endocrine system was clinically 
evaluated as normal. 

A private medical statement from S.J.D., M.D., of the Dedham 
Medical Associates (DMA), dated in June 1990, shows that at 
that time, Dr. D. indicated that the appellant's recent liver 
function tests were abnormal.  Dr. D. stated that according 
to the appellant, he had been in excellent health for most of 
his life with the exception of one episode of hepatitis which 
he had contracted in 1973 while he was in the military.  The 
appellant noted that during service, he had had some 
"nonportable" water and several days later, he became sick 
and jaundiced.  The appellant reported that he was 
subsequently hospitalized and diagnosed with hepatitis.  
According to the appellant, after a week and a half, his 
liver function tests normalized and he was released from the 
hospital.  The appellant revealed that since that time, he 
had not had any recurrence of jaundice, dark urine, or light 
colored stools.  The appellant noted that he had abused 
alcohol until approximately 1982 or 1983.  He further stated 
that due to his employment, he had been exposed to a number 
of different solvents including methanol, acetone, and methyl 
ethyl ketone.  

In Dr. D.'s June 1990 statement, Dr. D. indicated that upon 
physical examination, the appellant's chest was clear to 
auscultation, and the cardiac examination was unremarkable.  
The abdomen was soft, flat, and nontender, and the liver span 
was approximately nine centimeters in the mid clavicular 
line.  The appellant's spleen was not palpable, and 
examination of the skin was unremarkable.  Laboratory test 
results revealed a serum glutamic oxaloacetic transaminase 
(SGOT) of 67 and a serum glutamic pyruvic transaminase (SGPT) 
of 103.  Hepatitis B surface antigen and "anti-HAV" were 
both negative, but "anti-HBS" and "anti HBC" were both 
positive.  The impression was of abnormal liver function 
tests and questionable chronic persistent hepatitis versus 
toxic hepatitis related to industrial exposure.  Dr. D. 
stated that the appellant had an extensive history of 
exposure to multiple hepatotoxins.  According to Dr. D., the 
question of chronic persistent hepatitis B was also a good 
possibility.  Dr. D. noted that there were markers of remote 
hepatitis B infection, and that although the appellant was 
probably at low risk for infectivity, it was possible that a 
mild chronic hepatitis was the problem.  Dr. D. ordered an 
abdominal ultrasound which was performed in June 1990.  The 
impression was of a normal abdominal ultrasound.  

Private medical statements from C.R.H., M.D., of the DMA, 
dated in April 1990, October 1990, March 1991, and April 
1991, show that Dr. H. treated the appellant intermittently 
for his hepatitis.  In the March 1991 statement, Dr. H. 
indicated that he had initially examined the appellant in 
March 1990.  According to Dr. H., at that time, the appellant 
noted that while he was in the military, he was diagnosed 
with hepatitis.  The appellant stated that following his 
recovery from hepatitis, he had not had a recurrence of the 
disease, and at present, he had no symptoms of the disease.  
Dr. H. reported that he had initially thought that the 
appellant had hepatitis A which had resolved completely.  
However, according to Dr. H., the appellant's initial 
laboratory testing and subsequent evaluations revealed that 
he had a chronic increase in the serum levels of his 
transaminase enzymes, and that his values had been 
consistently mildly elevated.  Dr. H. noted that the 
appellant had had testing done in order to determine whether 
or not he had antibodies to the common hepatitis A and B 
viruses.  According to Dr. H., the appellant's hepatitis A 
virus antibody was negative which essentially completely 
ruled out the chance that the appellant ever had that disease 
in the past.  Dr. H. indicated that while the appellant's 
test results for the hepatitis B surface antigen were 
negative, the test results for hepatitis B surface antibody 
and hepatitis B core antibody were both positive.  Dr. H. 
noted that those results were quite consistent with the 
appellant's having had hepatitis B in the past.  

In Dr. H.'s March 1991 statement, Dr. H. reported that in 
regards to the appellant's pattern of antigen and antibody 
results, he would not expect to find any evidence for chronic 
disease activity.  However, according to Dr. H., since there 
had been no other hepato-toxin identified, it seemed very 
likely that the appellant's chronically abnormal liver 
function tests were, in fact, due to very low level of 
chronic, persistent hepatitis B.  Dr. H. stated that at 
present, the appellant's condition was asymptomatic and was 
having no effect on the functional capabilities of his liver. 

In a September 1991 rating action, the RO granted the 
appellant's claim of entitlement to service connection for 
hepatitis B, and assigned a zero percent disabling rating 
under Diagnostic Code 7345.  At that time, the RO concluded 
that the current evidence was consistent with abnormal liver 
function tests resulting from the documented episode of 
hepatitis in service.  The RO indicated that a non-
compensable evaluation was assigned because the appellant's 
hepatitis was currently asymptomatic except for abnormal 
laboratory results.  

Private medical statements from W.Z., M.D. and J.G., M.D., 
both of the Brigham Medical Group, dated in September 1993, 
November 1993, December 1994, September 1995, and January 
1996, show that Dr. Z. and Dr. G. intermittently treated the 
appellant for his hepatitis C.  In the September 1993 
statement, they stated that while the appellant was in the 
military, he developed hepatitis after drinking contaminated 
water.  They noted that the appellant had abnormal liver 
function tests in 1973, 1990, and in 1993.  Upon physical 
examination, the abdomen was not distended and bowel sounds 
were positive.  The appellant's skin was notable for 
"spiders" on the upper chest.  Otherwise, there was no 
stigmata of chronic liver disease.  The diagnosis was of 
hepatitis C.  According to Dr. Z. and Dr. G., the appellant's 
risk factors for viral hepatitis included multiple sexual 
partners, but the appellant denied intravenous drug abuse, 
blood transfusions, and tattoos.  The remaining statements 
show that the appellant received interferon for his hepatitis 
C.  

Private medical records from the Brigham Women's Hospital, 
from November 1993 to January 1995, show intermittent 
treatment for the appellant's hepatitis C.  The records show 
that in November 1993, the appellant had a liver biopsy which 
was interpreted as showing cirrhosis, with moderate to severe 
activity, and hepatitis C.  According to the records, in 
January 1995, the appellant underwent a second liver biopsy.  
At that time, the impression was of severe bridging fibrosis 
with regenerative nodule formation consistent with cirrhosis.  

In July 1997, the appellant underwent a VA examination.  At 
that time, he gave a history of his in-service hepatitis.  
The appellant stated that at present, he had been diagnosed 
with hepatitis C.  He indicated that he was in a program 
which allowed him to receive interferon for his hepatitis C 
virus.  According to the appellant, following his interferon 
treatment, there had been some improvement in his liver 
function tests and also in his subsequent biopsy.  The 
appellant noted that he had worked with high voltage 
electronics and that he had also been exposed to chemicals.  
He revealed that he currently felt tired and weak.  

The physical examination showed that the appellant's skin was 
clear and there was no hepatosplenomegaly.  According to the 
appellant, he had occasional discomfort in the right upper 
quadrant.  He denied any nausea, food intolerance, vomiting, 
or weight loss.  The diagnosis was of hepatitis C and 
exposure to hepatitis A.  

A private medical statement from J.T., M.D., dated in March 
1998, shows that at that time, Dr. T. stated that he was 
currently treating the appellant for his hepatitis C.  Dr. T. 
indicated that according to the appellant, he was diagnosed 
with hepatitis A while he was in the service in 1972.  Dr. T. 
noted that since it was unclear as to how the appellant 
acquired the hepatitis C virus, it was possible that he was 
infected with hepatitis C while he was in the military.  
However, Dr. T. stated that the appellant could not have been 
diagnosed with hepatitis C during service because serologic 
and virologic testing was unavailable at that time.  Thus, 
Dr. T. stated that it was "impossible" to tell with 
certainty when the appellant acquired the hepatitis C virus.  

In August 1999, a hearing was held at the RO before the 
undersigned Board member.  At that time, the appellant 
testified that risk factors for hepatitis C included multiple 
sexual partners.  (T.3).  The appellant stated that during 
service, he was single and had many sexual contacts while he 
was stationed in Texas.  (T.2).  


II.  Analysis

To summarize, the appellant contends that his currently 
diagnosed hepatitis C originated while he was in the 
military.  He maintains that during service, he was treated 
for hepatitis.  According to the appellant, he could not have 
been diagnosed with hepatitis C during service because it was 
not until 1989 that a test which could detect the virus 
became available.  In this regard, lay statements are 
considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  Layno v. 
Brown, 6 Vet. App. 465 (1994); see also Falzone v. Brown, 8 
Vet. App. 398, 405 (1995).  However, when the determinative 
issues involves a question of medical causation, only 
individuals possessing specialized training and knowledge are 
competent to render an opinion.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The evidence does not show that the 
appellant possesses medical expertise, nor is it contended 
otherwise.  Therefore, his opinion that his hepatitis C is 
related to service is not competent evidence.  

The threshold question to be answered is whether the 
appellant has presented evidence sufficient to justify a 
belief by a fair and impartial individual that his claim for 
service connection for hepatitis C is well-grounded; that is, 
a claim which is plausible and capable of substantiation.  
See 38 U.S.C.A. § 5107(a); Chelte v. Brown, 10 Vet. App. 268, 
270 (1997) (citing Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990)).  If the claim is not well grounded, the appeal must 
fail and there is no further duty to assist in developing the 
facts pertinent to the claim.  See Epps v. Gober, 126 F.3d 
1464, 1469 (Fed.Cir. 1997).

Generally, a well-grounded claim for service connection 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Caluza v. Brown, 7 Vet. App. 489, 504, 506 (1995); see also 
Epps v. Gober, 126 F.3d at 1468 (expressly adopting 
definition of well-grounded claim set forth in Caluza, 
supra).  For the purpose of determining whether a claim is 
well grounded, the credibility of the evidence in support of 
the claim must be presumed.  Robinette v Brown, 8 Vet. App. 
69, 75 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded; if no cognizable evidence is submitted 
to support a claim, the claim cannot be well grounded.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In the instant case, the appellant's service medical records 
show that in March 1972, the appellant was diagnosed with and 
treated for hepatitis.  However, the Board observes that in a 
September 1991 rating action, the RO determined that the 
medical evidence of record showed that the type of hepatitis 
that the appellant had during service was type B.  At that 
time, the RO concluded that the medical evidence of record 
showed that there was a nexus between the appellant's current 
diagnosis of hepatitis B and his in-service diagnosis of 
hepatitis.  Thus, it was the RO's determination that the 
appellant acquired the hepatitis B virus during service.  

The Board recognizes the appellant's contentions that it was 
not possible to diagnosis him with hepatitis C during service 
because the technology to conduct such a test was not 
available until 1989, and that he could have acquired 
hepatitis C from numerous sexual contacts that he had while 
he was in the military.  However, the Board notes that in 
light of the above determination, there is no longer a 
question as to which type of hepatitis the appellant had 
during service.  The Board observes that because the RO 
concluded that the type of hepatitis that the appellant had 
during service was type B, the appellant was granted service 
connection for his hepatitis B. 

The Board further notes that although the current records 
show that the appellant has hepatitis C, the records do not 
show a nexus between the appellant's currently diagnosed 
hepatitis C and any disease or injury in service.  The Board 
observes that the first medical evidence of hepatitis C is in 
1993, approximately 20 years after the appellant's separation 
from the military.  The Board notes that private medical 
statements from Dr. Z. and Dr. G. show that in September 
1993, the appellant was diagnosed with hepatitis C.  In 
addition, private medical records from the Brigham Women's 
Hospital, from November 1993 to January 1995, show 
intermittent treatment for the appellant's hepatitis C.  
Moreover, the appellant was diagnosed with hepatitis C in his 
July 1997 VA examination. 

As previously stated, there must be medical evidence showing 
a nexus between an in-service injury or disease and the 
current disability for a well-grounded claim.  In this 
regard, the Board observes that in a March 1998 statement, 
Dr. T. indicated that since it was unclear as to how the 
appellant acquired the hepatitis C virus, it was possible 
that he was infected with hepatitis C while he was in the 
military.  Dr. T. further noted that in light of the fact 
that the appellant could not have been diagnosed with 
hepatitis C during service because serologic and virologic 
testing was unavailable at that time, it was "impossible" 
to tell with certainty when the appellant acquired the 
hepatitis C virus.  

In light of the above, the Board concludes that Dr. T.'s 
statement suggesting that it was possible that there was a 
relationship between the appellant's current hepatitis C and 
his period of time in the military, is speculative, and that 
standing alone, is not competent evidence which shows that 
there is a nexus, or link, between the appellant's currently 
diagnosed hepatitis C and his period of active duty.  The 
Board notes that the Court of Appeals for Veterans Claims 
(Court) has held that medical evidence must be more than 
speculative.  Bostain v. West, 11 Vet. App. 124 (1998); Obert 
v. Brown, 5 Vet. App. 30 (1993); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992); See also Perman v. Brown, 5 Vet. App. 
237, 241 (1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 
(1993).  When read in its entire context, Dr. T.'s opinion 
that it was possible that the appellant's hepatitis C was 
related to his period of active service, is very far from 
definite and is speculative.  Therefore, as no competent 
medical evidence is of record showing a nexus between the 
appellant's currently diagnosed hepatitis C and the 
appellant's period of active service, the appellant's claim 
must be denied as not well grounded.  


ORDER

Entitlement to service connection for hepatitis C is denied.  





		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

